Citation Nr: 1722833	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  06-28 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the above Department of Veterans Affairs (VA) Regional Office (RO), wherein the RO denied entitlement to a TDIU.  

In November 2010, the Veteran testified at a hearing before a Veterans Law Judge who has since retired from the Board.  A written transcript of this hearing has been prepared and associated with the Veteran's claims file.  In April 2017, VA sent a letter to the Veteran informing him that the Veterans Law Judge was no longer with the Board, and asking whether he desired to have another hearing.  Later that month, the Veteran responded that he did not wish to appear at another Board hearing.  Therefore the Board will proceed to render a decision based on the evidence of record. 

The Board notes that this matter has previously been before the Board and that the procedural history of the claim has been explained at length in the prior Board decisions.  Most recently, the matter was before the Board in January 2016, at which time the Board remanded the issue.  Unfortunately, as discussed below, the Board finds another remand is necessary for the Veteran's TDIU claim.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the January 2016 Board remand, the AOJ was instructed to refer the case to the VA's Director of Compensation and Pension (C&P) for consideration of an extraschedular rating.  However, the RO failed to refer the case to the Director of the C&P.  As the RO failed to comply with the remand instructions, the Board finds another remand is necessary.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall refer the case to the VA's Director of C&P for consideration of entitlement to a TDIU under the provision of 38 C.F.R. § 4.16(b).  

2. After completing the above and any other necessary development, readjudicate the claim for a TDIU.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


